Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 3 November 2021.
As per the interview summary dated 24 November 2021 the proposed amendments filed 3 November 2021 are entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
ALLOWABLE SUBJECT MATTER
Claim 4, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8-14 ,18-20 allowed.
REJECTIONS BASED ON PRIOR ART
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,5-6,15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arai (US PG PUB No. 2016/0342545) in view of Gorobets (US PG PUB No. 2015/0143030)
As per claim 1, a storage device, comprising:
a memory (see Arai FIG 1: 102) including a first memory location and a second memory location, wherein the first memory location comprises one or more single level cells and the second memory location comprises one or more multiple level cells (see Arai [0043]: “A combination of single-level cell (SLC) NANDs and triple-level cell (TLC) NANDs may be used instead. The description here includes two memories of each of the two memory types as an implication that a plurality of memories of the same type can be installed, and the cache device 1 can include one or a plurality of memories of each memory type.”); and
a controller configured to receive first data associated with a first range of logical addresses and second data associated with a second range of logical addresses from a host device (see Arai [0061]: “A starting LBA field 1905 is an area in which the start location of an area where data is written or read is stored.”),
However, Arai does not expressly disclose but in the same field of endeavor Gorobets discloses the controller being further configured
to determine whether the first range of logical addresses overlaps with the second range of logical addresses (see Gorobets FIG 19: 930), and
 to store the second data in one of the first memory location or the second memory location during a read-modify-write (RMW) operation of the first data based on the determination (see Gorobets FIG 19: 934).
It would have been obvious before the effective filing date of the invention to modify Aria to implement a MLC update block management as taught by Gorobets. 
The suggestion/motivation for doing so would have been for the benefit of optimally managing an SLC and MLC memory (see Gorobets [0007]).
Therefore it would have been obvious to modify Aria to further determine whether the first range of logical addresses overlaps with the second range of logical addresses and store the second data in one of the second memory locations as taught by Gorobets for the benefit of managing a SLC and MLC memory to arrive at the invention as specified in the claims. 
As per claim 2, the storage device of claim 1, 
wherein the first data comprises a File Allocation Table (FAT) update (see Gorobets  FIG 11: FAT data), and wherein the second data comprises sequential data in one or more allocation units (AUs)  (see Gorobets FIG 11: Sequential update). 
As per claim 3, the storage device of claim 1, 
wherein the one or more single level cells comprise a random partition (see e.g., Gorobets FIG 18: 822) and the one or more multiple level cells comprise a triple level cell block (see Aria [0043]: “TLC”).
As per claim 5, the storage device of claim 1, 
wherein the controller is further configured to determine whether the first range of logical addresses overlaps with the second range of logical addresses by comparing one or more flash management units (FMUs) of the first data with one or more sequential patterns of the second data (see Gorobets FIG 19: 930 and [0093])
As per claim 6, the storage device of claim 5, 
wherein the one or more sequential patterns comprise a single sequential pattern, and the controller is configured to compare each of the one or more FMUs with the single sequential pattern (see Gorobets FIG 18: 822[Wingdings font/0xE0]826 and [0092]).
As per claim 15, the storage device of claim 1, 
wherein the controller is configured to refrain from storing the second data in the first memory location during the RMW operation when the first range of logical addresses does not overlap with the second range of logical addresses (see Gorobets  FIG 19: 934 and [0093]). 
As per claim 16, the storage device of claim 2, 
wherein the controller is configured to refrain from storing the second data in the first memory location during the RMW operation when the first range of logical addresses does not overlap with the second range of logical addresses (see Gorobets  FIG 19: 934 and [0093]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arai (US PG PUB No. 2016/0342545) in view of Gorobets (US PG PUB No. 2015/0143030) as applied to claim 5 above and further in view of Huen (US Pat No. 2018/0113642)
As per claim 7, the storage device of claim 5, 
However, Arai does not expressly disclose but in the same field of endeavor Huen discloses  
wherein the one or more sequential patterns comprise multiple sequential patterns, and the controller is configured to compare each of the one or more FMUs with each pattern of the multiple sequential patterns (see FIG 10A: 1015 and [0087]).
[As per FIG 7 discloses multiple sequential patterns that constitute a criteria for mapping a command stream to a device stream.]
It would have been obvious before the effective filing date of the invention to modify Arai to further compare multiple sequential patterns for device assignment as taught by Huen. 
The suggestion/motivation for doing so would have been for the benefit of managing multiple streams (see Huen [0006]).
Therefore it would have been obvious before the effective filing date of the invention to modify Arai to group and manage multiple streams based on multiple sequential patterns as taught by Huen for the benefit of managing multiple streams to arrive at the invention as specified in the claims.  
RESPONSE TO ARGUMENTS: 
1st ARGUMENT: 
However, nothing in Gorobets describes or suggests that the second sequential data of Gorobets is being stored in either the first update block or the second update block during an RMW operation of the first sequential data based on a determination of whether the second host logical address range overlaps the first host logical address range. Accordingly, Gorobets, fails to disclose or suggest at least the features of “a controller configured to receive first data associated with a first range of logical addresses and second data associated with a second range of logical addresses from a host device, the controller being further configured to determine whether the first range of logical addresses overlaps with the second range of logical addresses, and to store the second data in one of the first memory location or the second memory location during a read- modify-write (RMW) operation of the first data based on the determination,” as recited in independent claim 1. 

The Office respectfully disagrees. Gorobets discloses implementing a cache device comprising SLC and MLC (see Gorobets [0043]) and further discloses carrying out write operations comprising performing a RMW operation (see Gorobets [0114]). Aria discloses performing write operation comprising reading data from an original block, updating the data in the update block and further discloses writing overlapping data in an update of the update block. The Office maintains Gorobets and Aria each disclose carrying out a RMW operation, where Gorobets further discloses writing overlapping data in an update of an update data block in an MLC region. 
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20190220218, FIG 13: Perform greedy or lazy evacuation based on a LBA overlap 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137